Dear Secretary Carnahan:
You have submitted a revised, proposed fair ballot language statement with respect to Constitutional Amendment No. 2 pertaining to stem cell research. The statement, prepared pursuant to Section 116.025, RSMo, is as follows:
  A "yes" vote will amend the Missouri Constitution to allow and set limitations on stem cell research, therapies, and cures which will:
  • ensure Missouri patients have access to any therapies and cures, and allow Missouri researchers to conduct any research, permitted under federal law;
  • ban human cloning or attempted cloning;
  • require expert medical and public oversight and annual reports on the nature and purpose of any stem cell research;
  • impose criminal and civil penalties for any violations; and
  • prohibit state or local governments from preventing or discouraging lawful research, therapies and cures.
  A "no" vote would not ensure that stem cell research permitted under federal law is allowed to be conducted in Missouri and that Missouri patients have access to stem cell therapies and cures permitted under federal law.
  This measure will have no impact on taxes.
Pursuant to Section 116.025, we approve the legal content and form of the revised, proposed fair ballot language statement.
Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of Constitutional Amendment No. 2, or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                  JEREMIAH W. (JAY) NIXON Attorney General